Citation Nr: 1635567	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-41 315	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's September 19, 2007 decision which denied service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to an effective date earlier than February 16, 2012 for the grant of service connection for PTSD, is the subject of a separate decision by the Board.)


REPRESENTATION

Moving party represented by:  New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The moving party served on active duty from July 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's November 2014 motion alleging CUE in a September 19, 2007 Board decision.


FINDINGS OF FACT

1.  On September 19, 2007, the Board issued a decision in which it denied service connection for PTSD.

2.  The September 19, 2007 Board decision which denied service connection for PTSD considered the correct law and evidence as they then existed and was not the product of an undebatable error.


CONCLUSION OF LAW

CUE in the Board's September 19, 2007 decision that denied service connection for PTSD has not been demonstrated.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b) (2015).

Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A motion requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  In this case, the moving party's motion for review or revision was received by the Board in November 2014.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).  CUE motions must also clearly and specifically set forth the alleged error.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his November 2014 motion, the moving party argued that there was CUE in the Board's September 19, 2007 decision which denied service connection for PTSD.  His sole argument is essentially that the Board improperly determined that he did not engage in combat in service due to its failure to appropriately consider the fact that his assigned unit received the Navy Unit Commendation for "outstanding heroism in action against the enemy" during Operation Sea Float in the Republic of Vietnam.  The Veteran complied with the procedural requirements of 38 C.F.R. § 20.1404(a) and the specificity requirements of 38 C.F.R. § 20.1404(b).

At the time of the September 2007 Board decision, the law provided that service connection for PTSD required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

If the evidence established that a claimant engaged in combat with the enemy and the claimed stressor was related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor was consistent with the circumstances, conditions, or hardships of the claimant's service, the claimant's lay testimony alone could establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence of record at the time of the Board's September 2007 decision included internet printouts related to the award of various citations to Naval units during the Vietnam War, including the award of the Navy Unit Commendation to units that participated in Operation Sea Float.  The evidence also included statements from the moving party and his representative pertaining to the moving party's participation in combat while in service.  Hence, the evidence identified by the moving party in his November 2014 motion (i.e. documentation of the award of the Navy Unit Commendation to the moving party's unit) was in the claims file at the time of Board's September 2007 decision.

In its September 2007 decision, the Board determined that the first two requirements for service connection for PTSD were met because there was medical evidence diagnosing the condition and medical evidence of a link between the moving party's symptoms and an in-service stressor.  The Board then identified the moving party's claimed stressors in service and explained that although it was "not entirely clear, it [did] not appear that the [moving party] was contending that any of these stressors occurred while he was participating in combat."  Nevertheless, the Board further explained that the moving party's service records indicated that he was a radio operator in the Navy, that he did not receive any award indicative of participation in combat, and that service records did not contain any corroborating evidence of his participation in combat or of any of his claimed stressors.  In addition, the Center for Unit Records Research had indicated that it was unable to verify any of the moving party's reported stressors.  Hence, the Board concluded that there was no corroborating evidence of the moving party's participating in combat or of any of his claimed stressors and his claim of service connection for PTSD was denied.

The Board acknowledges that the receipt of the Navy Unit Commendation was not specifically identified in the September 2007 Board decision.  However, there is a presumption that VA considered all of the evidence of record, and evidence need not be specifically mentioned in a Board decision in order for the presumption to apply.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) ("There is a presumption that VA considered all of the evidence of record") (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  It may therefore be presumed that the Board considered this evidence but did not find it to be dispositive on the question of whether the Veteran engaged in combat.  In any event, even assuming that the Board erred in not discussing this specific evidence, this error was not outcome determinative and the inclusion of such a discussion would not have resulted in a manifestly different outcome to which reasonable minds could not differ.  Despite the fact that the Navy Unit Commendation was awarded to units participating in Operation Sea Float for "operations against enemy forces in the Republic of Vietnam" during the period from June to October 1969, the moving party did not receive any individual award clearly indicative of his participation in combat and there was no other explicit objective evidence of participation in combat.  Also, there was no corroborating evidence of his claimed stressors.

In light of the absence of any individual awards indicative of combat, any other objective evidence of participation in combat, and any corroborating evidence of the moving party's claimed stressors in service, the Board's September 2007 findings that the moving party did not participate in combat and that the occurrence of his claimed stressors in service was not established by credible supporting evidence was the result of how the evidence in the claims file at the time was weighed and evaluated.  As explained above, documentation of the award of the Navy Unit Commendation to units that participated in Operation Sea Float was in the claims file at the time of the Board's September 2007 decision.  The moving party has not claimed that any other specific evidence was missing from the claims file at that time, the inclusion of which would have resulted in a manifestly different outcome to which reasonable minds could not differ.  Thus, even assuming that the Board erred by not specifically discussing the award of the Navy Unit Commendation in its decision, this error was not outcome determinative because the Board nonetheless considered all relevant evidence of record at the time of its September 2007 decision.

Overall, the moving party's argument is essentially a contention that the Board improperly weighed and evaluated the evidence in the claims file at the time of its September 2007 decision.  However, as noted above, any disagreement with how the Board evaluated the evidence (and how it concluded from the evidence that the Veteran did not participate in combat and that there was no credible supporting evidence of his claimed in-service stressors) is inadequate to rise to the level of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

For the foregoing reasons, the moving party has not presented evidence of CUE in the Board's September 19, 2007 decision that denied service connection for PTSD.  Therefore, the motion to reverse or revise that decision must be denied. 


ORDER

The motion to reverse or revise the Board's September 19, 2007 decision which denied service connection for PTSD, on the grounds of CUE, is denied.



                       ____________________________________________
	Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



